PER CURIAM.
Appellant, who was plaintiff in the trial court, has appealed a final judgment dismissing his action on jurisdictional grounds.
Appellant filed his complaint seeking a divorce from his wife who is alleged to be a resident of New Jersey. The complaint contains necessary allegations of plaintiff’s residence in Florida for a period of six months prior to the filing of the action. Upon the evidence adduced at the final hearing, the court found that plaintiff had failed to establish by a preponderance of proof that he was a resident of Florida for the requisite time prior to the filing of his action and, therefore, the court lacked jurisdiction to render the final decree of divorce sought by appellant.
We have carefully reviewed the record and find competent and substantial evidence from which the court could reasonably have found as it did. Our view of the evidence is such that we cannot say with any degree of assurance that the trial court abused its discretion or misconceived the legal effect of the evidence when it found that plaintiff had failed.to establish by a preponderance of the evidence that he was a resident of Florida for the time required by the statute prior to bringing this action.
The judgment appealed is accordingly affirmed.
WIGGINTON, C. J., and CARROLL, DONALD K., and SPECTOR, JJ., concur.